Citation Nr: 1404315	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's virtual claims file. 

The case was previously before the Board June 2013 when the claim for service connection for bilateral hearing loss was reopened and remanded for additional appellate action.  At that time, the issues on appeal included entitlement to service connection for tinnitus.  In an October 2013 rating decision, service connection for recurrent tinnitus was granted with an initial 10 percent rating assigned effective October 22, 2008.  The award of service connection constitutes a full grant of the benefit sought on appeal, and the claim for entitlement to service connection for tinnitus is no longer before the Board.    


FINDING OF FACT

Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to combat noise exposure during active duty service, or in the alternative, that it was incurred due to recurrent in-service ear infections.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes the presence of a current bilateral hearing loss disability.  An audiogram performed during a private April 2009 audiological examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
50
55
LEFT
X
X
X
X
X

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.  The diagnoses were complete neurosensory loss in the left ear and high frequency hearing loss in the right ear.  Thus, the Veteran has clearly manifested a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Service treatment records are negative for evidence of acoustic trauma or a hearing loss disability, but document a diagnosis and treatment for an ear infection.  The Veteran was treated for an earache and diagnosed with otitis externa in August 1967; the ear infection was treated with ear drops.  The Veteran also testified in March 2013 that he experienced two other instances of ear infections during service.  Audiograms performed in conjunction with the December 1965 pre-induction examination and January 1968 separation examination demonstrated normal hearing for VA purposes, though a 20 decibel shift was noted in the left ear at 4000 Hz (measured as -5 decibels at enlistment and 15 decibels at separation).  While there is no documentation of a hearing loss disability during service, personnel records show that the Veteran served as a combat engineer in Vietnam.  The noise exposure described by the Veteran during the March 2013 hearing is also consistent with the circumstances of his combat service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and in-service injuries, i.e. acoustic trauma and an ear infection.  

With respect to the Veteran's in-service noise exposure, in Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C.A. § 1154(b) establishes the onset of chronic hearing loss during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds that the record contains clear and convincing evidence that the Veteran did not acquire chronic bilateral hearing loss during active service, and the combat presumption of 1154(b) pertaining to the in-service incurrence of the claimed disability is rebutted.  

The Veteran has not alleged that his bilateral hearing loss disability had its onset during military service.  In fact, he has specifically argued that he did not experience hearing loss until many years after his separation from active duty.  In a December 2007 statement, the Veteran reported that he experienced several ear infections during and immediately after military service, but did not manifest hearing loss until the period between 1993 and 1998, when he sought private treatment for ear problems.  Similarly, treatment records from the Veteran's private audiologist in May 1998 and April 2009 document statements from the Veteran dating the onset of hearing loss to 1998, when he first sought treatment for the condition.  Thus, the competent lay evidence does not support a finding that the Veteran's bilateral hearing loss had its onset during service due to acoustic trauma. 

The competent medical evidence of record also establishes a delayed onset for the Veteran's hearing loss decades after his discharge from active duty.  Service treatment records are negative for diagnoses or treatment for hearing loss and the Veteran's hearing was normal for VA purposes at the January 1968 separation examination.  While a 20 decibel shift was noted in the left ear at 4000Hz, a VA audiologist opined in April 2013 that the type of hearing loss manifested by the Veteran was wholly inconsistent with auditory damage associated with hazardous noise levels.  The 20 decibel shift was consistent with tinnitus, but does not support a finding of a chronic hearing loss disability during service.  Additionally, records from a private audiologist date the start of the Veteran's hearing loss to 1998, 30 years after his separation from active duty.  

The Board therefore finds that the record contains clear and convincing lay and medical evidence against a conclusion that the Veteran's bilateral hearing loss disability was present during service.  The combat presumption contained within 38 U.S.C.A. § 1154(b) is rebutted and the Board must now determine whether a relationship exists between the Veteran's delayed onset hearing loss and ear infections and noise exposure during service. 

After review of the record, the Board finds that the weight of the evidence is against a nexus between the Veteran's bilateral hearing loss disability and in-service injuries.  Service records do not establish a nexus; as noted above, they do not support a finding of chronic hearing loss during service and the Veteran's hearing was normal for VA purposes at the separation examination in January 1968.  The Veteran also specifically denied experiencing problems with his ears, running ears, or hearing loss on the accompanying report of medical history.  Furthermore, there is no evidence of hearing loss until many years after the Veteran's discharge, when he was diagnosed with asymmetric sensorineural hearing loss by his private audiologist in May 1998.  The Veteran was treated for otitis externa in January and April 1968 by a private physician (only months after his separation from service), but these records do not document any complaints or findings of hearing loss.  

The more recent competent medical evidence also weighs against the claim.  The only medical opinions of record, those of the January 2011 and August 2013 VA audiologists, are against the claim for service connection.  The August 2013 VA audiologist concluded that the Veteran's hearing loss was not related to noise exposure during service or the Veteran's in-service otitis externa.  This medical opinion was accompanied by a through and well-reasoned rationale with references to specific evidence in the claims file, including the contents of the Veteran's service and post-service treatment records.  The VA audiologist found that the type of hearing loss manifested by the Veteran (including the profound loss in the left ear and lack of conductive hearing loss), ruled out an etiology related to noise exposure or otitis externa.  Physical examinations of the Veteran's ears and hearing were also inconsistent with acoustic trauma or ear infections as the cause of the hearing loss.  The Board finds that this medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In support of his claim, the Veteran has submitted copies of various internet articles describing a possible relationship between hearing loss and chronic ear infections and noise exposure.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The articles submitted by the Veteran clearly do not have the requisite "degree of certainty" required by Wallin and Sacks as they only provide generic and speculative statements regarding many possible etiologies for hearing loss.  Review of the articles also contains some information that actually weighs against the Veteran's claim; the articles indicate that hearing loss due to chronic ear infections is typically caused by swelling of the ear canal or thickening of the skin inside the ear.  Physical examinations of the Veteran's ears throughout the claims period have been normal and the January 2011 VA examiner found that there was no residual pathology from past otitis externa.  The articles submitted by the Veteran are clearly outweighed by the medical opinions weighing against the claim. 

The Board has also considered the Veteran's statements regarding the etiology of his hearing loss.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since active duty service; as noted above, he has not alleged the onset of hearing loss during service.  As for the Veteran's testimony connecting his hearing loss to noise exposure and ear infections during service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the Board has found clear and convincing evidence sufficient to rebut the combat presumption in 38 U.S.C.A. § 1154(b) regarding the presence of permanent hearing loss during service.  In addition, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was 30 years after his separation from active duty.  The weight of the competent evidence is also against a finding that the current hearing loss disability is related to active duty, to include noise exposure and ear infections.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in January 2011 and August 2013 in response to his claim.

The Board also finds that VA has complied with the June 2013 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a June 2013 letter and asked to submit a medical release for his private audiologist and any other private physicians.  The Veteran did not respond with a properly executed medical release form, but did submit treatment records from the private audiologist, including the report of a May 1998 MRI ruling out the presence of an acoustic neuroma.  A VA audiology examination was also obtained in January 2011 and a proper medical opinion was added to the record in August 2013.  The case was then readjudicated in an October 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


